



EXHIBIT 10.29
ctbcheader2.jpg [ctbcheader2.jpg]


Short-Term Extension Acknowledgement Letter




JUN. 30, 2020




Super Micro Computer Inc. (Taiwan)




Re:    Extension of Revolving Line of Credit - Loan






Dear Kevin,


This letter will confirm that the expiration date of the credit facilities (the
"Credit Agreements") is extended to AUG. 31 2020. All other terms and conditions
of the Credit Agreement(s) and its related amendments will remain unchanged.


Neither this extension or any subsequent discussions or negotiations between the
Bank and you shall be construed as any commitment by the Bank to further extend
the maturity date provided for herein.
ctbcbankstamp2.jpg [ctbcbankstamp2.jpg]





